Citation Nr: 1723133	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a kidney condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision as to bilateral hearing loss and a December 2010 rating decision as to a skin disability.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2015.  A transcript of that hearing is of record. 

This matter was previously before the Board in February 2015 and September 2015, when it was remanded twice for further development.  The matter now returns to the Board for appellate consideration.

The Veteran perfected his appeal for a compensable rating for bilateral hearing loss with a Form 9 on October 16, 2013, more than 60 days after the issuance of the July 2013 statement of the case (SOC), and more than one year after the issuance of the October 11, 2012 rating decision.  However, there is no post-mark or envelope associated with the VA Form 9, meaning that the mailbox rule is for application.  In applying this rule, the VA Form 9 is presumed to have been received five days before its receipt by VA (excluding Saturday and Sunday), which means it would have been received by VA prior to the expiration of the period of one year after the rating decision.  38 C.F.R. §§ 20.302 (b); 20.305.  As such, the VA Form 9 was timely and perfected the appeal as to entitlement to a compensable rating for bilateral hearing loss.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran contends that his hearing loss causes him to have to have words repeated, to turn his head to hear, and makes hearing conversation difficult.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a kidney condition and entitlement to service connection for a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the rating period on appeal, the Veteran's bilateral hearing loss disability was manifested by Level VI hearing acuity in the right ear and Level I hearing acuity in the left, Level V hearing acuity in the right ear and Level I hearing acuity in the left, and Level II hearing acuity in the right ear and Level III hearing acuity in the left.


CONCLUSION OF LAW

For the rating period on appeal, the criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice letters dated August 2010 and March 2012 satisfied the duty to notify provisions.  The letters notified the Veteran of the evidence necessary to substantiate his service connection claim for a skin disability and a compensable rating for bilateral hearing loss, respectively.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records (STR), VA treatment records, and private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided VA examinations to determine the severity of his bilateral hearing loss in August 2012, May 2015, and April 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  During the examinations, the examiner examined the Veteran, reviewed the record, considered the Veteran's reported symptomatology, conducted detailed medical testing, and addressed the functional impact of the Veteran's bilateral hearing loss, providing supporting explanation and rationale for all conclusions reached.  Therefore, the Board finds the August 2012, May 2015, and May 2016 VA examinations, in conjunction, to be adequate.  

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Compliance with Prior Remands

As noted in the Introduction, the Board remanded this matter in February 2015 and September 2015.  In pertinent part, the February 2015 remand directed the RO to obtain outstanding VA treatment records, to assist the Veteran in obtaining treatment records from medical providers mentioned in his January 2015 hearing, and to schedule the Veteran for VA skin and audiological examinations.  The September 2015 remand directed the RO to provide further assistance in obtaining the outstanding treatment records and to then readjudicate the issues on appeal and issue the Veteran a supplemental statement of the case if any benefit sought remained denied.  The RO made the appropriate requests and obtained all outstanding treatment records associated with the Veteran's January 2015 hearing testimony.  The Veteran attended VA skin and audiological examinations in May 2015 and May 2016, and the RO readjudicated the remaining issues on appeal most recently in May 2016.  Accordingly, the Board finds that VA at least substantially complied with the February 2015 and September 2015 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Legal Criteria- Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 hertz, rounded to the next to the next higher number.  To evaluate the degree of disability for service-connected hearing loss, the Schedule has established eleven auditory acuity levels, designated from Level I through Level XI, with Level I being least severe and Level XI being most severe.  38 C.F.R. § 4.85(h), Tables VI, VIA. 

The results of the pure tone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86, and Table VII, as set out in the Schedule.  38 C.F.R. § 4.85.  Table VIA is used when the examiner certifies that use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(d).  

An exceptional pattern of hearing loss is shown when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak, 21 Vet. App. at 455.  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer speculative opinion based on information that the Veteran has not provided.  Id

Analysis

In this case, the Veteran is claiming entitlement to a compensable rating for service-connected bilateral hearing loss, initially granted in a June 2009 rating decision.  The Veteran's claim was received on March 13, 2012.  Thus, the rating period on appeal as it relates to the Veteran's bilateral hearing loss is from, at the earliest, March 13, 2011, one year prior to the receipt of the claim for increase, through the present.  See 38 C.F.R. § 3.400.

The Veteran attended a VA hearing loss examination in August 2012.  The examiner indicated that with regard to functional impact, the Veteran had muffled hearing and wore hearing aids in both ears.  The VA audiological examination recorded pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
45
55
65
70
59
LEFT
35
30
55
55
44

Maryland CNC speech discrimination ability was reported as 60 percent in the right ear and 94 percent in the left ear.  Neither ear presented an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level I hearing loss in the left ear.

At the Veteran's January 2014 Board hearing, he testified that he has trouble hearing out of his right ear, and positions himself in a way so that he can hear from his right ear.  He testified that he often misses words, and must have his wife repeat things for him.  The Veteran reported worsening hearing loss during VA treatment in June 2014.  The Veteran indicated that his hearing loss started worsening two years prior due to hearing a loud explosion.  In a September 2014 treatment note, his hearing was noted as being grossly intact.

The Veteran attended a VA hearing loss examination in May 2015.  The examiner indicated that with regard to functional impact, the Veteran stated that he did not hear well, but the examiner stated that his speech understanding was excellent and that his hearing loss did not affect his occupational functioning.  The VA audiological examination recorded pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
55
65
65
70
64
LEFT
50
50
60
65
56

Maryland CNC speech discrimination ability was reported as 92 percent in the right ear and 100 percent in the left ear.  The right ear presented an exceptional pattern of hearing impairment.  Applying these results to Table VI and VIA in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level I hearing loss in the left ear.

The Veteran attended a VA hearing loss examination in April 2016.  The Veteran indicated that with regard to functional impact, his condition required him to turn his head to hear with his left ear.  The VA audiological examination recorded pure tone thresholds, in decibels, as follows:




HERTZ

1000
2000
3000
4000
Avg
RIGHT
50
60
65
70
61
LEFT
35
45
55
55
48

Maryland CNC speech discrimination ability was reported as 94 percent in the right ear and 82 percent in the left ear.  Neither ear presented an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level III hearing loss in the left ear.

Where hearing loss is at Level VI in one ear and Level I in the other, Level V in one ear and Level I in the other, or Level II in one ear and Level III in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

The competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a compensable rating from March 13, 2011.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board attaches more probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the August 2012, May 2015, and April 2016 VA audiological examinations rather than to the Veteran's statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a higher rating than currently assigned is warranted.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b).  

Extra-Schedular Considerations

The Board has considered whether the case should be referred for consideration of a higher initial rating on an extra-schedular basis.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, the assigned schedular rating is therefore adequate, and no referral is required.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" or "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating to accord justice.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the Schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of bilateral hearing loss, to include difficulty hearing conversation.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making its revisions, VA, with assistance from the Veteran's Health Administration (VHA), developed criteria that contemplate situations in which the severity of a Veteran's hearing loss may not properly be reflected by speech discrimination tests, or in which the hearing loss would otherwise be an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of Veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to assess the hearing disabilities of Veterans fairly and accurately as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the schedular rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the Schedule.  The Board therefore finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected hearing loss disability.  The Schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider whether there are factors related to the service-connected bilateral hearing loss such as marked interference with employment or frequent periods of hospitalization.  As such, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Board finds that the remaining issues on appeal must be remanded for further development before a decision may be made on the merits.

A February 2016 rating decision denied the Veteran reopening of a claim for entitlement to service connection for a kidney condition.  In March 2016, the Veteran submitted a timely notice of disagreement (NOD) as to that denial.  The Veteran has not been issued a corresponding statement of the case (SOC) for the issue.  As a timely NOD as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Further, the Veteran was afforded a VA examination in May 2016 to determine the etiology of the Veteran's claimed skin disability. During that examination, the VA examiner indicated that the Veteran had evidence of a lip mass, skin tags, seborrheic keratosis, and cherry hemangiomas. Further, the examiner indicated that he was in agreement with the discussion of lesions from the Veteran's May 2015 VA examination, that also diagnosed the Veteran with lentigo, left temple dermal melanosis, a right lip gingival mass, resolved with treatment, a right foot foreign body granuloma, a right infraocular skin mass, resolved with treatment, a right axillary skin tag, resolved with treatment with excision, and a posterior neck skin epidermal inclusion cyst, resolved with treatment with excision.  However, the May 2016 examiner's opinion states that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness because "the Veteran does not have evidence of a current skin disability."  Because there is evidence of a current disability, the Board finds the May 2016 VA examiner's opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the Board finds it necessary to remand the matter for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case with respect to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a kidney condition.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board of the February 2016 rating decision.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016).  If a timely substantive appeal is filed, all appropriate actions must be completed.

2.  Request a VA addendum opinion from the examiner who conducted the May 2016 VA examination.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this Remand and the entire record to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination.  All necessary tests and studies should be conducted.  The examiner must address the following:

(a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current skin conditions, to include those diagnosed in the May 2015 and May 2016 VA examinations, were incurred in or caused by the Veteran's service, to include as due to herbicide exposure.

(b) Whether any of the Veteran's current skin conditions had their onset in, or manifested within one year of his discharge from service.

Each skin condition should be addressed individually for both parts (a) and (b). 

A complete rationale should accompany any opinion provided and conclusions reached.

3.  Readjudicate the skin disability issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


